ORDER
Musgrave, Judge-.
Upon consideration of defendants’ motion for amendment of the Court’s Opinion of October 15,1991, Slip Op. 91-93, it is hereby
Ordered that defendants’ motion is granted; and it is further
Ordered that the last paragraph of the Opinion of October 15,1991 be amended to read as follows:
Accordingly, Commerce is ordered to transmit to the Court the following documents which shall become part of the administrative record: letter dated April 24,1979 to Mitsui from the U.S. Customs Service and the antidumping questionnaire attached to the letter; letter dated February 5,1981 to Mitsui from the U.S. Department of Commerce, and the questionnaire attached to the letter; letter dated December 18, 1981 to Mitsui from the U.S. Department of Commerce, and the questionnaire attached to the letter; and letter dated December 29, 1982 to Mitsui from the U.S. Department of Commerce, and the questionnaire attached to the letter. Commerce is farther ordered to transmit to the Court the following documents, which shall become part of the administrative record, after Commerce locates them: letter and questionnaire from the U.S. Department of Commerce seeking information for the period December 1,1982 through November 30,1983.